ON RETURN TO REMAND
McMILLAN, Judge.
This cause was remanded to the trial court to adjudicate two of the claims raised by the appellant in his Rule 20, A.R.Cr. P.Temp., petition: the insufficiency of the indictment claim and the ineffective assistance of counsel claim. 582 So.2d 588.
On return to remand, the trial court found that the appellant’s indictment was not ambiguous and that he was adequately informed of the crime with which he was charged. The trial court further found that the failure of the appellant’s trial counsel to challenge the indictment did not amount to ineffectiveness of counsel as defined by Strickland v. State, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Based on the record before us, we find no error in the trial court’s determination.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.